Citation Nr: 0717771	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This appeal initially came to the Board of Veterans Appeals 
(Board) from an April 2001 rating action that denied service 
connection for an acquired psychiatric disorder on the basis 
that new and material evidence to reopen the claim had not 
been received.  The veteran filed a Notice of Disagreement in 
May 2001, and the RO issued a Statement of the Case (SOC) in 
May 2002.  The veteran filed a Substantive Appeal in July 
2002.

In September 2003, the Board reopened the claim for service 
connection for an acquired psychiatric disorder, but remanded 
to the RO the claim, on the merits, for further development 
of the evidence, due process development, and adjudication on 
the merits.  The RO issued a Supplemental SOC (SSOC) in April 
2005, reflecting the denial of service connection for an 
acquired psychiatric disorder.  

In November 2005, the Board remanded the issue of service 
connection for an acquired psychiatric disorder to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include obtaining a supplemental 
medical opinion.  After accomplishing further action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in a March 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

Pertinent to the claim for service connection for a 
psychiatric disorder, in April 2007, the veteran submitted 
additional evidence, consisting of statement regarding his 
contentions, along with an attached copy of a October 2003 VA 
outpatient treatment record which is duplicative of evidence 
in the record.  The veteran stated that he waives RO 
consideration of the evidence.

For the reasons expressed below, the claim for service 
connection for an acquired psychiatric disorder is, again, 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
August 2007, the veteran indicated that he had new and 
material evidence to submit regarding the claim for service 
connection for a stomach disorder, which was denied by the 
Board in November 2005.  The additional evidence consists of 
an December 2005 statement of a VA doctor regarding his 
gastrointestinal disorder and its relationship to claimed 
trauma in service.  This matter it is referred to the RO for 
appropriate action.  


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded this matter to the RO, in 
September 2003, to arrange for the veteran to undergo VA 
psychiatric examination to obtain a medical opinion on the 
question of medical relationship, if any, between the claimed 
acquired psychiatric disorder and service, to include 
consideration of an August 2001 statement of Dr. Tahir.  
After a VA examination was conducted in November 2004, and 
the RO continued the denial of the claim, the matter was 
returned to the Board.    

In November 2005, the Board remanded the matter to the RO for 
a supplemental opinion from the prior examiner, based upon 
full consideration of the appellant's documented history and 
assertions, as to the relationship the veteran's service and 
his current acquired psychiatric disorder.  The Board noted 
that although the November 2004 VA examiner furnished the 
requested medical nexus opinion, the RO noted in February 
2005 that that examination report was inadequate, in that the 
examiner failed to consider and address the veteran's 
documented psychiatric history-specifically, the service 
medical records, post-service VA psychiatric treatment 
records, and Dr. Tahir's August 2001 findings and medical 
opinion.  

Although the RO indicated that the claims file was returned 
VA psychiatric examiner for a supplemental opinion, no 
supplemental examination report or opinion from that examiner 
is of record.  However, another VA examination was conducted 
in August 2006.  While the examiner addressed the current 
severity of the veteran's psychiatric disorder, to include 
its effect on his ability to work, the examiner did render an 
opinion as to the relationship of the veteran's current 
psychiatric disorder to his active service or discuss the 
post-service medical evidence, as instructed.  

As noted above, the post service medical evidence includes an 
August 2001 statement of Dr. Tahir, in which he stated that 
it was possible that the veteran's problems were due to his 
reported stress from racial discrimination experienced during 
active service.  The record also includes an December 2003 
addendum to an October 2003 VA Behavior Health Progress Note, 
which stated that it is probable that the onset of the 
veteran's schizophrenic process is related to having 
experienced prejudice and violence while in the Army.  The 
November 2004 VA fee basis examination included an opinion 
that it was likely that the veteran's condition might have 
started during active service since the chronic process of 
schizophrenia usually occurs at that age.  The record also 
shows that the veteran was employed at the U.S. Postal 
Service for approximately 17 years after service, and lasted 
worked in 1988.  

Because the record still does not contain the requested 
medical nexus opinion based upon consideration of the 
foregoing, the Board finds that Stegall requires that this 
matter be remanded to the RO.  

The RO should arrange for further claims file review by the 
physician that conducted the August 2006 VA psychiatric 
examination to obtain a supplemental opinion, with supportive 
rationale, as to whether, based upon consideration of claims 
file, to particularly include the evidence identified above, 
there exists a nexus between the claimed acquired psychiatric 
disorder and the veteran's military service.  The RO should 
arrange for the veteran to undergo further examination only 
if the August 2006 examiner is unavailable and/or the 
requested opinion cannot be provided without an examination 
of the veteran.  The veteran is hereby notified that failure 
to report to the scheduled examination, without good cause, 
shall result in a denial of the reopened claim for service 
connection.  See 38 C.F.R. § 3.655(b) (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to either claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific action requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection.  If merits adjudication of the claim is 
appropriate, such should include consideration of all 
evidence added to the record since the RO last considered the 
claim in March 2007 (to include documents/statements 
pertinent to this claim submitted by the veteran, 
notwithstanding any waiver of RO consideration of the 
evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should forward the complete 
claims file to the VA physician that 
conducted the August 2006 psychiatric 
examination, for a supplemental medical 
opinion based on a review of additional 
evidence added to the record-with 
particular attention to service medical 
records and post-service VA psychiatric 
treatment records, including the August 
2001 statement of Dr. Tahir, a December 
2003 VA Behavioral Health Outpatient 
treatment record, and the November 2004 
VA fee basis examination report.  

The physician should identify each 
current acquired psychiatric disorder.  
With respect to each diagnosed 
disability, the physician should offer an 
opinion as to whether it at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to the 
veteran's active military service.  The 
physician should provide the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

The RO should arrange for the veteran to 
undergo further examination to obtain the 
requested opinion only if the August 2006 
examiner is unavailable and/or the 
requested opinion cannot be provided 
without examination of the veteran.  If 
further examination of the veteran is 
necessary, the RO must furnish the to 
examiner the complete claims file, and 
explicitly request that the examiner 
provide the opinion requested above.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for an acquired 
psychiatric disorder.  If the veteran 
fails to report to any examination 
scheduled in connection with the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b) to this reopened 
claim, as appropriate.  Otherwise, the RO 
should adjudicate the claim in light of 
all pertinent evidence added to record 
since the RO last considered the claim in 
March 2007 (to include 
documents/statements pertinent to this 
claim submitted by the veteran, 
notwithstanding any waiver of RO 
consideration) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

